United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-3692
                         ___________________________

                                    Gregory Rose

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

   Mike Galbson, Judge, Osceola; Catherine Dean, Prosecutor, Osceola; Oilliey
   Collins, Chief, Osceola Police Department; Terry, Detective, Osceola Police
         Department; Chris Gillis, Detective, Osceola Police Department

                       lllllllllllllllllllllDefendants - Appellees
                                        ____________

                     Appeal from United States District Court
                  for the Eastern District of Arkansas - Jonesboro
                                   ____________

                             Submitted: April 27, 2020
                               Filed: June 10, 2020
                                  [Unpublished]
                                  ____________

Before GRUENDER, SHEPHERD, and KELLY, Circuit Judges.
                        ____________

PER CURIAM.

      Gregory Rose appeals the district court’s pre-service dismissal of his 42 U.S.C.
§ 1983 complaint, which claimed that he was unlawfully arrested and held in pre-trial
detention on criminal charges, and that he was defamed. The district court dismissed
the complaint under 28 U.S.C. § 1915A, concluding that Rose’s claim related to his
arrest was barred by the applicable statute of limitations, and that his claim related to
his pre-trial detention failed to state a claim for malicious prosecution. The district
court declined to exercise supplemental jurisdiction over Rose’s defamation claim.

      Upon de novo review, we conclude that Rose’s claim related to his arrest was
properly dismissed as time-barred. See Wallace v. Kato, 549 U.S. 384, 388–89
(2007) (articulating the date of accrual for false arrest claims); Humphrey v. Eureka
Gardens Pub. Facility Bd., 891 F.3d 1079, 1081 (8th Cir. 2018) (statute of limitations
in Arkansas for personal injury claims is three years). We conclude, however, that
Rose’s claim related to his pre-trial detention presents unsettled questions of law
unsuited for dismissal under section 1915A. See Stanko v. Patton, 228 Fed. Appx.
623, 626 (8th Cir. 2007) (unpublished per curiam) (expressing no view on merits but
vacating district court’s dismissal of plaintiff’s complaint under § 1915A and
remanding because claims were not frivolous). Such questions include whether
malicious prosecution is the most appropriate analogy for determining the accrual of
Rose’s claim and if so, what are the elements of such a claim. Compare Manuel v.
City of Joliet, 903 F.3d 667, 669–70 (7th Cir. 2018) (concluding that claim of
detention without probable cause is not analogous to tort of malicious prosecution
and thus accrued when plaintiff was released from custody) with Winfrey v. Rogers,
901 F.3d 483, 493 (5th Cir. 2018) (concluding that plaintiff’s claim of “arrest[]
through the wrongful institution of legal process” was analogous to malicious
prosecution and thus accrued “when his criminal proceedings ended in his favor”).

       Accordingly, we reverse the dismissal of Rose’s claim related to his pre-trial
detention, vacate the dismissal of his defamation claim, and remand for further
proceedings with instructions that the complaint be served on the defendants. In all
other respects, we affirm. We also grant Rose’s motions for leave to proceed in forma
pauperis, and deny as moot his motion for appointment of counsel.
                        ______________________________

                                          -2-